Citation Nr: 1335490	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  08-19 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis and herniated disc of the cervical spine.

2.  Entitlement to an initial rating in excess of 20 percent for a herniated disc of the lumbar spine.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and M.C.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1985 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision that granted service connection for both disabilities with each rated 0 percent disabling, effective August 31, 2006.  The Veteran was also awarded a separate noncompensable rating for radiculopathy of the left lower extremity; however, she did not appeal that determination.

In August 2009, the Veteran and another witness testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file.

The Board remanded the case in May 2010 for additional development.  Following completion of the development, the RO issued a December 2011 rating decision that found clear and unmistakable error in the prior rating decision and awarded 20 percent ratings for each disability, effective August 31, 2006.  Since a 20 percent rating is not the maximum schedular rating allowed for either disability and the Veteran has not expressed satisfaction with these ratings, these matters remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's May 2010 remand, the Veteran was afforded a VA examination in August 2010 to determine the current level of impairment due to the service-connected disabilities on appeal.  Following this, a supplemental statement of the case (SSOC) and rating decision were issue that did not consider this evidence.  In particular, neither of the adjudications listed the August 2010 VA examination with the evidence considered and the only VA examination they both referred to was the initial VA examination conducted in February 2007.  The evidence contained in the August 2010 VA examination is pertinent to the appeal and was associated with the record at the time the issues were readjudicated, but it clearly was not considered.  Since these matters are also being remanded for other reasons, there will be additional opportunity to consider this evidence.

The Board also notes that aside from February 2012 private medical records recently submitted by the Veteran, the most recent treatment records associated with the claims file are in 2007, which was 5 years ago.  Due to the chronic nature of the disorders and her submission of testing, it is highly probable there are additional private and/or VA medical records that provide information as to the level of lumbar and cervical spine impairment that must be considered in evaluated the disabilities.  Therefore, these records must be obtained.

While the prior remand requested information regarding the orthopedic and neurological manifestations of the cervical and lumbar disabilities, the findings noted in the August 2010 VA orthopedic examination report appear insufficient in terms of addressing possible neurological manifestations.  In this regard, a July 2007 private treatment record contains an assessment of lumbar radiculopathy possibly secondary to the underlying disc pathology.  Similarly a September 2007 private treatment record contains an assessment of left arm radiculopathy.  The August 2010 VA examination only seems to have involved a cursory neurological examination and it certainly did not address the evidence of upper and right lower extremity radiculopathy that may be related to the service-connected disabilities.  Thus, more complete findings and opinions are needed.

Finally, in a statement dated August 2012 the Veteran stated that she was in constant and severe pain and knew that she would never be able to work again.  The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented in cases such as this, the issue of whether a total disability rating based on individual unemployability due to service-connected disabilities will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this regard, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, this aspect of the Veteran's claim for compensation benefits should be addressed on remand.  That is, the AOJ should address whether a TDIU is warranted when it re-adjudicates the rating issues on appeal.  The Veteran should be provided appropriate VA notice and a medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate her claim for a TDIU; (2) the information and evidence that VA will seek to obtain on her behalf; and (3) the information or evidence that she is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Request that the Veteran provide the names and addresses of all VA and non-VA healthcare providers, to include for any physical therapy, who have treated her lumbar and cervical spine disabilities since October 2007.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder. 

3.  Thereafter, arrange for VA orthopedic and neurological examinations to obtain current findings associated with the lumbar and cervical spine disabilities and to ascertain whether there are neurological manifestations in the upper or right lower extremities associated with the service-connected spine disabilities.  

The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examinations.  All findings must be reported in full and any indicated tests should be accomplished.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected osteoarthritis and herniated disc of the cervical spine and herniated disc of the lumbar spine.

The examiner should identify any orthopedic and neurological findings related to the service-connected disabilities and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the cervical and lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed:  (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the  cervical and/or lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disabilities, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.  The examiner should consider the July 2007 private treatment record containing an assessment of lumbar radiculopathy possibly secondary to the underlying disc pathology and the September 2007 private treatment record containing an assessment of left arm radiculopathy.

The examiner should document the number of weeks, if any, during the past 12 months, that the veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner must comment on whether the Veteran's depressive disorder; herniated disc of the lumbar spine; osteoarthritis and herniated disc of the cervical spine; radiculopathy of the left lower extremity; and any other disability deemed to be service connected, in the aggregate, render her unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Review the medical examination report(s) obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered. 

5.  Finally, readjudicate the claims on appeal. If any claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


